UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 08-2152


ADELINE B. BENJAMIN,

                  Plaintiff - Appellant,

             v.

THOMAS   J.       VILSACK,    Secretary,     U.S.   Department   of
Agriculture,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-02990-DKC)


Submitted:    July 10, 2009                     Decided:   July 24, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard J. Link, Jr., KARPEL & LINK, Silver Spring, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Ariana   Wright  Arnold,   Assistant United  States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Adeline B. Benjamin appeals the district court’s order

granting summary judgment in favor of her employer, the United

States Department of Agriculture (“USDA”), on her claim alleging

retaliation     and    discrimination               under    Title      VII    of    the     Civil

Rights   Act    of    1964,    42   U.S.C.           §    2000e    (2006),       and    the   Age

Discrimination in Employment Act, 29 U.S.C. § 621 (2006).

           Benjamin       is     employed            as     a     Grants      and      Agreement

Specialist     with    the    USDA.        Benjamin          has    filed      several       Equal

Employment Opportunity administrative complaints based on age,

gender, and retaliation, all of which have been decided in favor

of the USDA.         Benjamin’s prior complaint filed in the district

court was dismissed on summary judgment, and this court affirmed

the dismissal on appeal.              Benjamin v. Veneman, 1 F. App’x 192

(4th Cir. Mar. 8, 2007).

             The essential facts underlying this appeal are that

Benjamin was suspended for fourteen days due to her failure to

follow     supervisory          instructions.                       Benjamin          filed     a

discrimination complaint with the Equal Employment Opportunity

Commission, which denied her claims.                        Thereafter, Benjamin filed

a   complaint    in    the     district         court,          claiming      the   suspension

constituted     adverse       action       in       retaliation         for    filing        prior

complaints,     in    violation       of    the          ADEA     and    Title      VII.       The

district     court     granted      summary              judgment       in    favor     of    the

                                                2
employer, finding Benjamin failed to establish a prima facie

case    and   failed    to     rebut      the    legitimate     non-discriminatory

reasons for the suspension offered by her employer.

              After    conducting      de       novo   review   of    the    district

court’s grant of summary judgment, Holland v. Washington Homes,

Inc., 487 F.3d 208, 213 (4th Cir. 2007), we find the undisputed

material facts entitle the employer to judgment as a matter of

law.    Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249-50 (1986).                 Benjamin failed to establish a

causal connection existed between the protected activity — her

prior   complaints      —     and   the     asserted     adverse      action    —    her

suspension.      Burlington N. & Sante Fe Ry. v. White, 548 U.S. 53,

57 (2006); see also Ziskie v. Mineta, 547 F.3d 220, 229 (4th

Cir. 2008).      Furthermore, Benjamin utterly failed to show that

the employer’s proffered legitimate, non-discriminatory reasons

for the suspension were pretextual.                    See Matvia v. Bald Head

Island Mgmt., Inc., 259 F.3d 261, 271 (4th Cir. 2001).

              Accordingly, we affirm for the reasons stated by the

district court.        Benjamin v. Vilsack, No. 8:07-cv-02990-DKC (D.

Md. Aug. 22, 2008).           We dispense with oral argument because the

facts   and    legal    contentions       are     adequately    presented       in   the

materials     before    the    court      and     argument    would    not     aid   the

decisional process.

                                                                               AFFIRMED

                                            3